Citation Nr: 0403182	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-07 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is mentally competent to handle the 
disbursement of funds for Department of Veterans Affairs 
purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from November 
1963 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

This appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

Service connection is in effect for paranoid schizophrenia at 
a 100 percent disability rating.  The 100 percent disability 
rating has been in effect since 1982.  The veteran has been 
rated as incompetent to handle funds for VA purposes since 
January 1989.

Initially, the Board notes that the RO handled the veteran's 
claim as involving new and material evidence to reopen his 
claim to be rated competent to handle funds for VA purposes.  
However, this is incorrect.  Procedurally, seeking to lift an 
incompetency determination is similar to seeking an increased 
rating-that is, such a claim by an appellant is a new claim, 
and not a claim to reopen.  Sanders v. Brown, 9 Vet. App. 
525, 528-29 (1996); see also, Sanders v. Principi 17. Vet. 
App. 329 (2003).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law. 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Among other 
things, this law imposes a significant duty to assist the 
appellant with their claim and to provide them notice of 
evidence needed to support the claim.  VA adopted regulations 
to implement the VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

First, VA has a duty to notify the appellant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Information 
means non-evidentiary facts, such as the veteran's address 
and Social Security number or the name and address of a 
medical care provider who may have evidence pertinent to the 
claim.  38 C.F.R. § 3.159(a)(5). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  With respect to this duty to 
assist the claimant in obtaining evidence, the United States 
Court of Appeals for Veterans Claims (the Court) has held 
that the VCAA requires that VA notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require VA to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA). 

The VA must provide notice that informs the claimant of:  (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
inform the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

In the present case, the letter providing notice to the 
veteran as required by the VCAA was dated in September 2002.  
However, this letter referred to the issue as involving new 
and material evidence and did not provide the proper notice 
as to the information and evidence not of record that is 
necessary to substantiate the claim.  As such, new VCAA 
notice should be provided to the veteran.  

As noted above, the veteran has been rated as incompetent for 
VA purposes since January 1989.  Upon review of all of the 
evidence in the claims file the Board has difficulty 
determining who is serving in a fiduciary, or custodial, 
capacity for the veteran who is at present still rated as 
being incompetent.  This needs to be clarified.  

In January 2002, the most recent VA examination of the 
veteran was conducted.  In the report the examiner indicates 
that the veteran receives outpatient psychiatric treatment at 
a VA medical facility.  However, these treatment records have 
not been obtained.  This must be done.  Records generated by 
VA are constructively included within the record.  If records 
of VA treatment are material to the issue on appeal and are 
not included within the claims folder, a remand is necessary 
to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

The case is remanded for the following development:

1.  The RO should clarify who is in a 
fiduciary and /or custodial capacity with 
respect to the veteran who is currently 
rated as incompetent.  The RO should 
ensure that this is properly documented in 
the claims file and should ensure that all 
correspondence is sent to the veteran, the 
veteran's representative, and the 
appointed fiduciary.

2.  The RO must review the claims file 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  Specifically, the RO must 
inform the veteran of the information and 
evidence:

?	that is not of record that is 
necessary to substantiate the claim.

?	that VA will seek to provide.

?	that the claimant is expected to 
provide. 

?	inform the claimant to provide any 
evidence in the claimant's 
possession that pertains to the 
claim

3.  The veteran should be asked to provide 
a list containing the names of all health 
care professionals and/or facilities 
(private and governmental) where he has 
been treated for his service connected 
psychiatric disability since 2000.  
Subsequently, and after securing the 
proper authorizations where necessary, the 
RO should make arrangements in order to 
obtain all the records of treatment from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained should be made part 
of the file.  

4.  The RO should specifically request all 
inpatient and outpatient psychiatric 
treatment records pertaining the veteran 
from North Chicago VA Medical Center 
(VAMC) from 2000 to present.  

5.  After review of the evidence requested 
above, if, and only if, the RO determines 
that another VA psychiatric examination of 
the veteran is necessary to determine if 
he is competent to handle funds, then the 
appropriate examination should be ordered.  

6.  The RO should readjudicate the claim 
in light of the evidence received.  If any 
benefit is denied, a supplemental 
statement of the case should be issued and 
the veteran, his representative, and the 
fiduciary  should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


